UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 94-6972



ALBERT LEON JONES,

                                           Petitioner - Appellant,

          versus

HOPEWELL CITY CIRCUIT COURT,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-94-181-R)


Submitted:   September 20, 1996       Decided:   September 30, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Albert Leon Jones, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the magistrate judge's order denying

relief on his 28 U.S.C. § 2254 (1994) petition. We have reviewed

the record and the magistrate judge's opinion and find no revers-

ible error. Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court. Jones
v. Hopewell City Circuit Court, No. CA-94-181-R (E.D. Va. Aug. 5,

1994). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2